Citation Nr: 1719908	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  05-23 825	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial rating greater than 30 percent prior to March 9, 2015 for a psychiatric disorder, now characterized as posttraumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran performed active military service from March 1987 to January 2000.

This matter arises to the Board of Veterans' Appeals (Board) from May 2004 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a May 2004 rating decision, the RO granted service connection and assigned a 20 percent rating effective January 4, 2000, for lumbar spine degenerative joint disease.  The Veteran appealed for a higher initial rating.  In a June 2005-issued rating decision, the RO granted service connection and a 30 percent rating for a psychiatric disorder and service connection and a 10 percent rating for the right knee disorder, both effective from March 17, 2003.  The Veteran appealed for higher initial ratings.  

In January 2008 and again in November 2011, the Board remanded the issues on appeal.  In September 2015, the RO assigned the Veteran a 100 percent rating for his service-connected psychiatric disorder, effective from March 9, 2015.  That leaves the issue of entitlement to a rating greater than 30 percent for the psychiatric disorder prior to March 9, 2015 returned on appeal, together with the issues of higher ratings for lumbar spine and right knee disabilities.  



FINDING OF FACT

On February 8, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


